Citation Nr: 1501488	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1. Entitlement to service connection for headaches, to include as due to herbicide exposure.

2. Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD) and Pickwickian syndrome.

3. Entitlement to service connection for diabetes, to include as due to herbicide exposure.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for arthritis of the neck.

6. Entitlement to service connection for arthritis of the legs (claimed as the knees).

7. Entitlement to service connection for arthritis of the back.

8. Entitlement to service connection for arthritis of the shoulders.

9. Entitlement to service connection for an acquired psychiatric disorder, to include as due to herbicide exposure.

10. Entitlement to service connection for chronic liver disease.

11. Entitlement to service connection for a heart condition, to include ischemic heart disease, to include as due to herbicide exposure.

12. Entitlement to a compensable rating for a hiatal hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1967 and from September 1969 to October 1987.  He served in the Republic of Vietnam from December 1966 to December 1967 and from July 1970 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for headaches; found that new and material evidence had not been submitted to reopen the claims of service connection for arthritis of the neck, arthritis of the legs (now claimed as the knees, arthritis of the back, arthritis of the shoulders, an acquired psychiatric disorder, hypertension, and chronic liver disease; and denied a compensable rating for the service-connected hiatal hernia.  

This matter further comes before the Board on appeal from a March 2011 rating decision of the RO in Togus (Augusta), Maine, which denied service connection for diabetes mellitus II and for COPD (also claimed as Pickwickian syndrome); found that new and material evidence had been submitted to reopen the claim for service connection for ischemic heart disease (previously rated as chronic heart disease); and, after reopening, denied the claim for service connection for ischemic heart disease (previously chronic heart disease) on the merits.  The Agency of Original Jurisdiction (AOJ) over the current appeal is the Pittsburgh RO.

The Board finds that the evidence of record reasonably raises a claim of entitlement to service connection for obesity. As the RO has not adjudicated this claim, the Board does not have jurisdiction to address it, and it is referred to the RO for appropriate action.

The Board notes that in a March 1991 rating decision, the RO initially considered and denied service connection for a chronic heart disease; in a May 2006 rating decision, the RO initially considered and denied the claims for service connection for hypertension, arthritis of the back, arthritis of the shoulders, and an acquired psychiatric disorder, and found that new and material evidence had not been submitted to reopen the claims for service connection for arthritis of the neck and arthritis of the legs (claimed as the knees); and in a May 2008 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for chronic liver disease.  The Veteran did not thereafter appeal any of those three ratings decisions to the Board.  This ordinarily would mean that the initial decisions had become final and binding on him as to those issues based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen these claims before reconsidering the claims on their underlying merits.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103.  

The record reflects, however, that in May 2011 - well after the aforementioned RO rating decisions dated in March 1991, May 2006, and May 2008 -- several additional service treatment records (STRs), from the Veteran's first period of active service, have been associated with the claims folder.  Some of these STRs were not, however, of record at the time of the March 1991, May 2006, and May 2008 RO rating decisions.  Governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances.  See 38 C.F.R. § 3.156(c).  The Board has interpreted the provisions of 38 C.F.R. § 3.156(c) to find that these additional STRs are "relevant" and the claims must be reconsidered, on a de novo basis.  

With regard to the claim for service connection for a heart condition, to include ischemic heart disease, the Board notes that this claim will be reconsidered de novo herein, without prejudice to the Veteran, since the RO already considered this claim on a de novo basis in a March 2011 rating decision.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  With regard to the other issues (service connection for hypertension, arthritis of the neck, arthritis of the back, arthritis of the shoulders, acquired psychiatric disorder, and chronic liver disease), the Board notes that such issues have yet to be considered on a de novo basis by the RO.  Accordingly, the issues of entitlement to service connection for hypertension, arthritis of the neck, arthritis of the back, arthritis of the shoulders, acquired psychiatric disorder, and chronic liver disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1. The Veteran had active military service in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

2. Headaches and COPD are not among the diseases that are presumed to be associated with exposure to Agent Orange or other herbicide agent.

3. The preponderance of the competent evidence is against a finding that the Veteran's headaches had an onset in active service, or are otherwise related to active service, or to exposure to herbicide agents therein

4. The preponderance of the competent evidence is against a finding that the Veteran has a respiratory condition, to include COPD, that had an onset in active service, or is otherwise related to active service, or to exposure to herbicide agents therein.

5 The preponderance of the competent evidence of record is against a finding that the Veteran has a diagnosis of diabetes mellitus, type II.

6. The preponderance of the competent medical evidence shows that the Veteran does not have ischemic heart disease or coronary artery disease.

7. The preponderance of the competent medical evidence shows that the Veteran's heart condition, including cardiomyopathy and valvular disease, was initially demonstrated many years after service, and is against a finding that any such heart condition is related to active service or to exposure to herbicide agents therein.

8. With consideration of the doctrine of reasonable doubt, there is competent and probative medical evidence of record suggesting that the Veteran's arthritis of the knees is related to active service.

9. With consideration of the doctrine of reasonable doubt, the Veteran's service-connected hiatal hernia has been manifested by reflux and gastritis, but controlled with medication; he has not been shown to have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, that is productive of considerable impairment of health.


CONCLUSIONS OF LAW

1. The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for a  respiratory condition, to include COPD and Pickwickian Syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

3. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4. The criteria for service connection for a heart condition (to include ischemic heart disease and coronary artery disease) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2013).

5. Giving the benefit of the doubt to the Veteran, the criteria for service connection for arthritis of the knees have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6. Giving the benefit of the doubt to the Veteran, the criteria for a 10 percent rating for the service-connected hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The Supreme Court has held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2008, March 2009, October 2009, November 2009, December 2009, and June 2010 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the aforementioned letters, the Veteran was advised of how disability ratings and effective dates are assigned.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  Thus, all required notice has been given to the Veteran.  

With regard to VA examinations, the Board notes that the Veteran lives in Germany, and, therefore, could not be scheduled for examinations at a VA facility in the United States.  The record reflects, however, that the RO attempted to arrange examinations by private medical providers in Germany, through the American Consulate General's office.  While several evaluations were conducted, the Board notes that no examinations appear to have been requested to address any specific condition or its relationship to his active service.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to headaches, there is competent medical evidence of a current disability because the Veteran contends he has headaches, and he is capable of reporting such symptoms.  Further, the Veteran has been variously diagnosed with the following respiratory conditions - COPD and Pickwickian Syndrome, and with a heart condition - cardiomyopathy.  There is, however, no report of or finding of a pertinent event, injury, or disease involving headaches, COPD, Pickwickian Syndrome, or cardiomyopathy during active service nor is there competent evidence indicating an association between any of these conditions and active service.  Thus, a VA examination as to the etiology of these medical conditions is not necessary or warranted, and additional examination is not required.

The Board also finds VA has, to the extent feasible, satisfied its duty to assist the Veteran in the development of the claims being denied herein.  First, VA has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to service treatment records (STRs), the Board notes that although initially (prior to May 2011) there were minimal records from the Veteran's first period of active service, there have been what appears to be complete treatment records from the Veteran's second period of active service.  Further, as noted above, in May 2011, copies of records from the Veteran's first period of active service were finally obtained and associated with the claims folder.  Thus, it does not appear that there are any STRs missing at this point.  

With regard to VA examinations, the Board notes that the Veteran has undergone several physical examinations by private medical providers in Germany, to include in November 2005, January 2006, April 2008, April 2010, and March 2011.  Some of these examinations were arranged by the Veteran and some were arranged on referral from VA through the American Consulate General's office in Germany.  The Board acknowledges that the adequacy of these examinations is difficult to assess.  First, it is clear that these medical providers in Germany did not review the Veteran's claims folder.  Second, each examination report was provided in German and then translated into English, which may lead to awkwardly worded statements and/or opinions.  To that end, in reviewing these documents, the Board has resolved any doubt in favor of the Veteran.  Moreover, the Board finds that in each examination, it appears from the translations that a history was obtained from the Veteran and examination findings were reported, along with diagnoses and opinions.  Thus, considering the foregoing, the Board finds that these examination reports (referenced below) are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.
The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that, although the date is obscured, at some point shortly after August 1978, the Veteran reported he fell and injured the left side of his back one week prior, and complained of pain inside of the left side of the back.  Thereafter, in January 1982, he complained of bilateral knee pain, right greater than left, and physical examination was essentially negative except for mild patella crepitus and weak quadriceps bilaterally.  He was referred to physical therapy with a provisional diagnosis of bilateral knee pain and chondromalacia.  In October 1982, the Veteran was referred to the podiatry clinic with a history of flat feet causing him to have back problems.  He complained of painful flat feet, and on examination it was noted he had severe pes planus and a history of many falls.  Chondromalacia was evident in the knees.  He was prescribed an arch support.  Thereafter, he was referred to physical therapy for complaints of bilateral knee pain after prolonged periods of work or exercise and of low back pain, to a minor extent.  The assessment included chondromalacia bilateral, weak "quads" with cramping, and low back pain.  In June 1986, the Veteran complained of low back pain and right hip pain.  It was noted that he injured his back and hip in an automobile accident in 1969, and was reinjured in 1982, and that he had problems with physical training, prolonged standing, or lying in a soft bed.  

STRs further show that in July 1986, the Veteran was seen for complaints of vomiting and diarrhea, and his blood pressure was reported as 146/118.  In December 1986, he was seen for a flu syndrome, and his blood pressure readings were noted to be 130/96 and 130/100.  He was to report to the Bn Aid Station four days later for a blood pressure check.  In July 1987, he complained of tiredness and dizziness, and his blood pressure readings were 122/90, 128/88, and 128/100.  On a report of medical history prepared by the Veteran in September 1987, in conjunction with his retirement physical, he responded "yes" to having or having had the following:  shortness of breath, pain or pressure in the chest, high or low blood pressure, cramps in the legs, frequent indigestion, stomach, liver, or intestinal trouble, broken bones, recurrent back pain, foot trouble, and depression or excessive worry.  On his retirement physical in September 1987, his blood pressure readings were 124/80 and 124/84.

A chest x-ray from June 1995 showed a normal chest.  A CT scan of the lumbar spine dated in July 1995 showed no evidence of soft disc herniation at the lumbar spine and profuse osteoarthritis/degenerative changes at the lateral facet joints, most notably at L5-S1, and spondylosis deformans.  An x-ray of the lumbosacral spine taken in August 1995 revealed mild lower thoracic and lumbar spondylosis with facet joint DJD (degenerative joint disease) at L5-S1.  An MRI of the lumbosacral spine taken in September 1995 was compared to the July 1995 CT scan and showed no significant abnormal, but it was noted that facet joint degenerative changes were better seen on the CT scan.  

An MRI of the left knee was conducted in April 2000 and the reason was listed as the Veteran had complained of a spontaneous onset of pain and swelling of the left knee, locations to medial joint line, and no history of trauma or injury recently.  

A report of operation from USAMEDDAC Wurzberg Hospital showed that in June 2000 the Veteran underwent left knee arthroscopy, after a failed trial of physical therapy.  The indications for this surgery were that the Veteran had severe left knee pain for approximately eight weeks and reported a spontaneous onset and sense of having popping as well as increasing pain and swelling. 

In a letter dated in February 2001, the Chief of Orthopedic Services, Department of the Army, USAMEDDAC Wurzburg, reported seeing the Veteran for greater than a year and that he had objective findings of degenerative arthritis of the knees.

Private records included a chest x-ray taken in March 2001, which showed no definite evidence of infiltrates.  

A liver needle biopsy taken in April 2001 revealed final diagnoses of hepatitis (Grade 2/3, Stage 1/2) with steatosis and early fibrosis.  

A chest x-ray taken in May 2001 showed no acute cardiopulmonary changes.  Laboratory results dated in May 2001 and June 2001 showed that the Veteran had elevated glucose levels.  

An abdominal ultrasound taken in July 2001 revealed diffuse fatty infiltration, and an otherwise normal study.  

A report of x-rays taken in August 2004 revealed moderately severe tricompartmental DJD (degenerative joint disease) of both knees with valgus positioning.  

In a medical report, dated in February 2005, translated from German into English, a psychologist, Dr. Reichwein, listed the Veteran's diagnoses as vertigo with dysthymia.  Dr. Reichwein indicated that signs of neurogenic damage were not objectifiable in the Veteran and Dr. Reichwein opined that the medical history was consistent with a psychogenic disorder in the context of dysthymia.  

In a medical report, dated in April 2005, translated from German into English, Dr. Blobner listed the Veteran's disorders as including:  hypertension; spinal column syndrome due to kyphoscoliosis and spondylochondrosis with pseudoangina pectoris; chronic hepatitis with fatty liver with elevation of serum iron and elevated ferritin; dysthymia; reflux disease; and reactive antral gastritis.  

In a November 2005 report of an orthopedic evaluation, translated from German into English, Dr. Bar-Rothhaupt noted that the Veteran had pain in both knee joints since about April 2000, and underwent arthroscopy of the left knee joint in June 2000, after which he had continuation of symptoms, which increased.  (The Board notes that there are two translations of this document, from German to English, and after reviewing both translations, the Board finds that these translations are substantially similar.)  In. Dr. Bar-Rothhaupt's report, it was also noted that the Veteran had symptoms in the entire spine for about three years, to include repeated painful mobility of the cervical spine and recurring lumbar pain.  The diagnoses included gonarthrosis bilaterally, and degenerative syndrome in the cervical, thoracic, and lumbar segments.

In a January 2006 report of a psychological evaluation (procured with a referral, through the American Consulate General, from VA), translated from German into English, Dr. Volk noted that the Veteran reported that when he returned from his tours of duty in Vietnam, he did not have anybody to talk with and share his experiences and he started consuming alcohol in a high quantity, even during service.  It was further noted that in 1988 the Veteran became severely ill, had developed liver damage, and was hospitalized, and that since then he had given up heavy consumption of alcohol.  It was noted that his stomach was sensitive.  The Veteran reported he did not have proper internal balance, and that for one year he had become more nervous, had nausea, and was quite sad due to his increasing knee pain.  In the last couple of years he often had dreams related to his experiences in Vietnam.  He also reported a feeling similar to nausea in his head.  It was noted that in November 2005 the Veteran was struck by a car and fell on the back of his head and that since then he feels dazed in the mornings, his head feels heavy, and he does not seem to be balanced.  The neurological evaluation, however, did not reveal any conspicuous findings.  Dr. Volk opined that based on the examination findings, there was no indication of dysthymia as well as no posttraumatic stress signs which could fulfill the central diagnostic criteria.  Dr. Volk indicated that the diagnosis "can be rather of disturbance in adjustment behavior", and that a slight depressive behavior can be associated with the adjustment disorder.  

In a January 2006 report of an orthopedic examination, (procured with a referral, through the American Consulate General, from VA), translated from German to English, Dr. Baron reported the Veteran's history as including knee, shoulder, neck, breast, and back pain in 1985, that was still present.  It was also noted that the Veteran occasionally he had symptomatic night ailment complaints.  After physical examination, including x-rays, Dr. Baron listed the Veteran's diagnoses as:  advanced stage pan-gonarthritis of both knee joints, AC joints arthritis of the shoulders; myofascial cervical spine syndrome, preliminary stage of degenerative lumbar spine syndrome "at adiposity per magna and [o]verload syndrome"; suspected insufficiency of the rotator cuff, and persistent pain syndrome.  

In a January 2006 report of an examination, (procured with a referral, through the American Consulate General, from VA), translated from German to English, Dr. Olshock noted that in 2001 "an arterial hypertension is determined", and that he had increased liver enzyme and ferritin.  Dr. Olschock noted that the case history indicated considerable alcohol abuse during service, which ended in 1988.  A pulmonary function test revealed no clue for obstructive or restrictive ventilation disturbance.  In summary, Dr. Olschock noted that the Veteran had arterial hypertension since 2011, which has "medicinally resulted very well".  It was noted that the cardiac performance spectrum could not be completely measured since the stress examination had to be ended due to pain in the Veteran's knee joints.  Dr. Olschock noted that there were no clues for a hypertensive heart disease or other hypertension consequential damages on the basis of the examination.  

Dr. Olschock opined that there was heavier liver parenchyma damage, a history of alcohol abuse for many years in service, and that the results of a liver biopsy were contradictory because at first a chronic hepatitis was assumed, but later one considered a hemochromatosis as a possible cause of the liver damage.  It was noted that the cause of the liver parenchyma damage remained unexplained.  Endoscopic examination revealed no important pathological result which could be ascertained except a small hiatal hernia and slight inflammatory changes.  It was noted that treatment with Nexium and Metoclopramide was entirely sufficient.  It was also noted that the Veteran's reflux complaints could probably be improved with a reduction of intra-abdominal pressure through a corresponding weight reduction.

In support of his claim, the Veteran submitted a document dated in March 2007, (that was translated from German into English), titled, "The immediate effects of toxin warfare in Vietnam on humans (and the environment) and their continued effects as old last".  This document details the effects on humans and the environment as a result of being directly sprayed with herbicides during the Vietnam War.  These effects were differentiated as:  immune suppressing effect, promontoric (cancer supporting) effect, carcinogenic effect, and mutagenic effect.

In another report, dated in April 2008, (also procured with a referral, through the American Consulate General, from VA), translated from German to English, Dr. Theuerkauf listed the Veteran's diagnoses as chronic, non-erosive reflux disease, esophageal varices I, and "compensated cirrhosis of the liver, child-pugh A, steatohepatitis".  Dr. Theuerkauf noted that the last esophageal duodenoscopy done in July 2007 showed a moderately sized axial hiatus hernia, normal mucosa in the corpus, no sign of erosion at the gastroesophageal transition, two small esophageal varices in the lower third, but no red color or sign of Barrett metaplasia.  

In a medical report, dated in August 2009, translated from German to English, Dr. Schlereth noted that the Veteran was an inpatient in August 2009.  The diagnoses included COPD with exacerbation; secondary right heart failure; incomplete right bundle branch block; cardiovascular risk factors:  extreme obesity, Pickwick syndrome, arterial hypertension, smoking; suspicion of diabetes mellitus; gastroesophageal reflux; and bilateral primary gonarthrosis.  

In a medical report dated in September 2009, translated from German to English, Dr. Weigand, noted that the Veteran had a diagnosis including chronic bronchitis.  Dr. Weigand examined the Veteran and summarized he suffered from cardiac decompensation and secondary findings of chronic-spastic bronchitis mentioned in a discharge report.  Dr. Weigand noted that there was no presence of pleural effusion, pulmonary congestion, no pathological findings in the lung function analysis, and no bronchial obstruction.  

In a medical report dated in October 2009, translated from German to English, Dr. Bruhl noted that the Veteran's diagnoses included suspicion of coronary heart disease, severe obesity, and COPD.  It was noted that the Veteran recently received inpatient care for hypdropic decompensated heart failure with congested liver and Pickwickian syndrome.  Dr. Bruhl noted that there was an indication for a coronary angiography, in view of the significant vascular risk profile, suspected coronary heart disease, and carotids with considerable signs of calcification, however, the Veteran's willingness to cooperate seemed rather reduced, noting that during his recent hospitalization, the Veran refused further diagnostic testing and rejected administration of diuretics and Spironolacton.   

In a medical report dated in November 2009, translated from German into English, Dr. Witzgall noted the Veteran had the following diagnoses:  arterial hypertension, significant hypertensive cardiac disease, and mitral valve and tricuspid valve insufficiencies; suspicion of coronary heart disease; reflux esophagitis; and COPD.  The Veteran's medical history included that he had high blood pressure for 20 years.  Dr. Witzgall noted that the Veteran was suffering from distinct hypertensive heart disease, but the question of possible coronary heart disease could not be addressed since he could not endure any stress in the ergometry testing.  

In a series of medical reports, dated in April 2010 and translated from German into English, Dr. Adams indicated that the Veteran reported he had been suffering from diabetes mellitus for years, but also noted that the Veteran had a normal blood glucose value and normal HbA1c value, and was not taking any medications.  Dr. Adams concluded that there was at present no sign of diabetes mellitus requiring treatment.  Dr. Adams opined that the Veteran was suffering from severe COPD, severe heart failure with cardiomyopathy, beginning valvular insufficiency, and hypertension.  Dr. Adams also reported that a sonography showed a distinct fatty liver with hepatomegaly, and an echocardiogram showed a clear indication of a hypertensive heart illness with mitral and tricuspid insufficiency of grade I severity.  The assessment included arterial hypertension and cardiomyopathy.

In a medical report dated in February 2011, a VA physician, after reviewing the Veteran's claims folder, opined that it was less likely as not that the Veteran had been diagnosed with a coronary artery disease/ischemic heart disease (CAD/IHD) condition, noting that there was no evidence in the claims folder of empirical diagnostic testing revealing CAD/IHD and that the Veteran's cardiomegaly was caused by severe vavular disease and hypertension, and that cardiomegaly was not related to CAD/IHD.  The VA physician opined that it was less likely as not that the Veteran's diagnosis of COPD was related to, caused by, or aggravated by his diabetes condition, noting that diabetes does not cause or aggravate COPD.  Finally, the VA physician opined that it was less likely as not that the Veteran's diagnosis of Pickwickian syndrome (obesity hypoventilation syndrome) was related to, caused by, or aggravated by, his diabetes or CAD/IHD, noting that the Veteran was diagnosed with diabetes in the late 2000s and that he had long history of obesity which predated the diagnosis of diabetes.  The VA physician reiterated that the Veteran did not have CAD/IHD.  There was a notation of Pickwickian Syndrome (aka: Obesity hypoventilation syndrome (OHS)).  

In a medical report dated in March 2011, translated from German into English, it was noted that this report by the private medical provider, Dr. M. Schneider, was a "Report of Expert Opinion on Orthopedics and Traumatology".  It appears that this examination/opinion was conducted on a referral from VA through the American Consulate General.  In the report, Dr. Schneider noted that the Veteran reported a history of right shoulder pain and pain in the knee joints for over 30 years, and lumbar spine pain since his discharge from the Army.  He also reported that 20 years prior he underwent arthroscopy on the left knee meniscus and he had improvement for a year, but then increasing pains and in the summer of 2010 he was to have a knee joint prosthesis, but this was not performed due to unclear thrombocytopenia values.  Dr. Schneider noted that when asked, the Veteran reported he thought his pain in the knee joints was caused as a result of wear and tear during his time in the Army.  

An x-ray of the lumbar spine revealed clear spondylosis of the L5/S1 with slipped vertebrae, now newly appeared since 2005, and spondyloarthrosis of L5/S1.  An x-ray of the cervical spine revealed a clear atlantodental arthrosis, and the other segments starting with C2 up to C7 are unremarkable and age-appropriate.  X-ray reports from 2005 were reported to show massive degenerations of L4/5 and L5/S1, with spondylarthrosis and spondylolisthesis; slight spondylarthrosis in the upper cervical segments, no narrowing of the intervertebral space, and normal findings appropriate to age; considerable retropatellar arthrosis of the right knee and considerable joint space narrowing in the medial area with tibial osteophyte formations; clear medial gonarthrosis with retropatellar arthrosis of the left knee; and thinning of the left rotator cuff with no rough wear and tear of the humerous visible, and no complete rupture of the rotator cuffs.  

Further, in the March 2011 report, Dr. Schneider noted that with regard to back pain, there were x-rays from 2005 and 2011 that demonstrated significant degeneration in the lower segment L5-S1, that sometime between 2005 and 2011, there was also degeneration in L4-L5, and that based on the Veteran's history his back pains worsened in1987.  Dr. Schneider opined that, "[a] connection with stress or treatment during service in the Army cannot be seen here".  Dr. Schneider noted that the knee joints demonstrated osteoarthritis in the retropatellar and medial joint spaces, and that the degree of osteoarthritis was distinctly beyond what would be age-appropriate for the Veteran.  Dr. Schneider opined that the osteoarthritis was worsened by the Veteran's severe excess weight, and that by history he had pain in his knee joints as of a time that included his military service.  Dr. Schneider indicated that the necessity of the arthroscopic procedure approximately 20 years prior (approximately 1990) allowed for the assumption that the damage to the knee joints extended as far as his military service.  Dr. Schneider opined that the impairment caused by the knee joint was severe, and that a connection with the Veteran's Army service could not be ruled out with 100% certainty.  Dr. Schneider indicted he "assume[d] with 50/50 certainty that the service in the Army and the stresses suffered there could be a contributory cause for his current knee joint complaints".  

In support of his claim, the Veteran has also submitted documents, translated from German to English, issued by a German government agency, Office of Social Assistance, showing that the Veteran was found to be 100% and severely disabled effective September 2013, and that he was awarded a nursing allowance.  


III. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for certain "chronic" diseases, such as arthritis, hypertension, and diabetes, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's claims for service connection for conditions alleged to be due to herbicide agent exposure (e.g., Agent Orange), the Board notes that a veteran who served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to a herbicide agent, absent evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran did serve in the Republic of Vietnam during the pertinent period; thus he is presumed to have been exposed to herbicide agents.

Under 38 C.F.R. § 3.309, certain enumerated diseases, to include ischemic heart disease and diabetes, associated with exposure to certain herbicide agents will be service connected if a veteran is found to have been exposed to such an agent.  The Secretary of VA reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See, e.g., 72 Fed. Reg. 32,395 (Jun. 12, 2007).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process that has been related to exposure to an herbicide agent while in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. 

1. Headaches

The Veteran contends he has headaches that are related to his active service, to include exposure to herbicides in service.  The Board initially notes that headaches are not a condition for which the Secretary specifically found a link to herbicide exposure; thus, service connection for the Veteran's headaches cannot be presumptively granted based on herbicide exposure.  When there is no presumptive service connection available, direct service connection can still be established.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303; Combee v. Brown, supra.

The remaining question on appeal is whether there is competent medical evidence that links the Veteran's headaches, to his active service, to include his presumed herbicide exposure therein.  As explained below, the Board finds that the preponderance of the medical evidence is against any such finding. 

In that regard, the Board notes that STRs show no report of or finding of any headaches or related disability.  Post-service, treatment records show no report of or treatment for headaches.  As noted above, a VA examination is not necessary regarding this issue, and there has been no competent medical evidence submitted regarding a link between the Veteran's headaches and his active service.  

The Board notes that the Veteran submitted, in support of his claim, a document regarding the immediate effects of toxin warfare in Vietnam on humans and their continued effects.  With respect to this document, the Board notes that it is not specific to the Veteran and not specific to his headaches.  While such medical articles or treatises can provide important support when combined with an opinion of a medical professional - if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999).  However, the aforementioned excerpt submitted by the Veteran was not accompanied by the opinion of any medical expert linking his headaches to service or events therein; thus this excerpt is insufficient to establish the required medical nexus opinion.

The Board acknowledges the Veteran's contentions that he has headaches related to service.  While he is competent to report his symptoms, both during and after service, the Board does not find that determining the causation or etiology of headaches is subject to lay observation.  There is no basis for concluding that a lay person would be capable of discerning whether headaches are related to service or to in-service herbicide exposure, in the absence of specialized training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.

In view of the foregoing, the Board finds that there is no competent medical evidence of record establishing a relationship between the Veteran's headaches and his military service, to include his presumed herbicide exposure, and service connection on a direct basis is not warranted.  38 C.F.R. §§ 3.303 3.307, 3.309.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for headaches must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

2. Respiratory Condition, to include COPD and Pickwickian Syndrome

The Veteran essentially contends he has a respiratory condition, which has been variously diagnosed as COPD and Pickwickian Syndrome, related to his active service.  The question on appeal is whether there is competent medical evidence that links a respiratory condition, to include COPD and/or Pickwickian Syndrome to the Veteran's active service.  

In that regard, the Board notes that STRs show no report of or finding of any respiratory conditions, to include COPD and Pickwickian Syndrome.  Post-service, private treatment records show that the Veteran was diagnosed with and treated for both COPD and Pickwickian Syndrome.  However, there is no competent medical evidence of record linking any respiratory condition to service.  As noted above, a VA examination is not necessary regarding the etiology of any respiratory conditions.  

The Board acknowledges the Veteran's contentions and testimony that he has a respiratory condition related to service.  While the Veteran is competent to report his respiratory symptoms, to include shortness of breath, both during and after service, the Board does not find that determining the causation or etiology of COPD, Pickwickian Syndrome, or other respiratory disability, is subject to lay diagnosis.  There is no basis for concluding that a lay person would be capable of discerning what, if any, respiratory condition is related to his symptoms or whether any identified respiratory disability is related to service, in the absence of specialized training, which in this case the Veteran has not established.  The causes of respiratory conditions are complex and involve clinical testing to determine the type of condition and training to know the etiology of the various kinds of respiratory disabilities. The Veteran has not been shown to have such knowledge. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.

In view of the foregoing, the Board finds that there is no competent medical evidence of record establishing a relationship between a respiratory condition, to include COPD and Pickwickian Syndrome, and the Veteran's active service.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a respiratory condition, to include COPD and Pickwickian Syndrome, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

3. Diabetes Mellitus

The Veteran contends that he has diabetes that is related to service, to include his exposure to herbicides in service.  

STRs include no report or finding of diabetes.  Post-service records do not show a definitive diagnosis of diabetes mellitus.  Private records do show that the Veteran had elevated glucose levels on several occasions, that he has reported having a history of diabetes mellitus, and that in August 2009, his diagnoses included suspicion of diabetes mellitus.  Further, in February 2011, a VA provider noted that the Veteran was diagnosed with diabetes in the late 2000s.  The Board notes, however, that it is unclear what the basis for this statement was, and that the VA provider in February 2011 did not examine or otherwise conduct testing on the Veteran regarding his glucose levels.  Rather, the VA examiner only reviewed the claims folder and rendered opinions.  In April 2010, however, the Veteran was seen by Dr. Adams who conducted laboratory testing and noted the Veteran had a normal blood glucose value and normal HbA1c value and was not taking any medications.  Dr. Adams concluded that there was at present no sign of diabetes mellitus requiring treatment.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation and the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, supra.  In that regard, VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Herein, although the Veteran has reported he has diabetes mellitus, the competent medical evidence shows otherwise.  Further, while there were findings of elevated glucose levels, such findings were not specifically linked to a diagnosis of diabetes mellitus.  Although the Veteran is competent to report his symptoms and observations, as a lay person, or a contemporaneous diagnosis reported to him, he is not competent to diagnose diabetes as such a diagnosis requires laboratory testing and interpretation of laboratory test results regarding glucose levels.  See Jandreau v. Nicholson, supra. 

As the Veteran does not have a current disability of diabetes, service connection is not warranted.  Based on the foregoing, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

4. Arthritis of the Knees

The Veteran essentially contends that arthritis of the knees is related to his active service.  Turning to the facts of this particular case, review of the record shows that the Veteran has been diagnosed with osteoarthritis of the knees; thus, there is sufficient evidence of a current disability.  STRs show no report or finding of any knee injuries or complaints.  Post-service treatment records show that the Veteran complained of a spontaneous onset of left knee pain in April 2000.  He was not diagnosed with arthritis of the knees until at least 2001.  However, he has consistently reported that he has had knee pain since service.  

What is needed in this case is competent medical evidence linking a current knee disability to the Veteran's active service.  To that end, the Board notes that the Veteran's bilateral knee disability (osteoarthritis) has essentially been medically linked, by the March 2011 report from Dr. Schneider, to active service.  While the opinion as translated is awkwardly worded, the gist of the opinion is that Dr. Schneider found the Veteran's current knee problems at least in part to be related to his active service.  In addition, Dr. Schneider provided some supporting rationale for the opinion.  The Board notes that there is no other positive (or negative) medical opinion regarding a link between a knee disability and active service.  

After having carefully reviewed the record, and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran has arthritis of the knees related to his active service.  Resolving any doubt in the Veteran's favor, entitlement to service connection for arthritis of the knees has been established, and the appeal is granted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

5. Heart Condition, to include Ischemic Heart Disease

The Veteran contends he has a heart condition related to his active service, to include exposure to herbicides in service.  

STRs show no report or finding of any heart condition.  (While the Veteran did have an elevated blood pressure in service, the Board notes that the claim for service connection for hypertension will be addressed separately.) 

Post-service treatment records show that the Veteran was diagnosed with cardiomyopathy, severe heart failure, and valvular insufficiency.  Although coronary artery disease was suspected, such disability was never diagnosed.  Moreover, in February 2011, a VA physician, after reviewing the Veteran's claims folder, opined that it was less likely as not that the Veteran had been diagnosed with coronary artery disease or ischemic heart disease, noting that there was no evidence of empirical diagnostic testing revealing coronary artery disease or ischemic heart disease.  Further, in February 2011, the VA physician opined that the Veteran's cardiomegaly was caused by severe valvular disease and hypertension, and was not related to coronary artery disease or ischemic heart disease.  Accordingly, the Board finds the most probative evidence of record fails to support a diagnosis of ischemic heart disease or coronary artery disease.   

Although ischemic heart disease (coronary artery disease) is a condition for which the Secretary specifically found a link to herbicide exposure, because of the lack of a diagnosis of any such heart condition, service connection for ischemic heart disease or coronary artery disease cannot be granted on a direct or presumptive basis.  

To the extent that the Veteran has been diagnosed with cardiomyopathy, heart failure and valvular insufficiency, what is missing for this issue is competent medical evidence of a link between a heart condition and active service.  There has been no competent medical evidence submitted regarding a link between any of the Veteran's diagnosed heart conditions, to include cardiomyopathy, and the Veteran's active service.  

The Board acknowledges the Veteran's contentions that he has a heart condition related to service.  While the Veteran is competent to report his symptoms, both during and after service, the Board does not find that determining the causation or etiology of a heart condition, to include cardiomyopathy, is within the competence of a lay person.  The etiology and onset of cardiac conditions requires clinical testing, laboratory findings, and medical training which are beyond the skills of a lay person. There is no basis for concluding that a lay person would be capable of discerning whether a heart condition was related to service, in-service herbicide exposure, or any other event or incident.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.

In view of the foregoing, the Board finds that there is no competent medical evidence of record establishing a relationship between the Veteran's cardiomyopathy and his active service, to include his presumed herbicide exposure, service connection is not warranted.  38 C.F.R. §§ 3.303 3.307, 3.309.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a heart condition, to include ischemic heart disease and cardiomyopathy, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

IV. Compensable Rating for Hiatal Hernia

The Veteran contends he is entitled to a compensable rating for his service-connected hiatal hernia. 

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a noncompensable initial evaluation for a hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346.  Under this diagnostic code, a 10 percent evaluation is warranted where there are two or more of the symptoms of the 30 percent evaluation, which include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id. 

Review of the record shows that the Veteran was treated for reflux disease, reflux esophagitis, and reactive antral gastritis.  Objective examinations showed moderately sized axial hiatus hernia, normal mucosa in the corpus, no sign of erosion at the gastroesophageal transition, and two small esophageal varices in the lower third, but no red color or sign of Barrett metaplasia gastroesophageal reflux.  

After a review of all the evidence, lay and medical, and giving the Veteran the benefit of any doubt, the Board finds that his hiatal hernia has been manifested by at least two of the symptoms for the 30 percent evaluation.  Specifically, physical examination showed that the Veteran was treated for reflux disease and continued to take medication to control his symptoms.  While these symptoms were noted to be fairly controlled by medication, the severity of these symptoms was such that a 10 percent rating is warranted for a hiatal hernia under DC 7346.  See 38 C.F.R. §§ 4.3, 4.7, 4.114.   

The Board finds, however, that the criteria for next higher 30 percent rating under DC 7346 have not been met, as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health has not been shown by the record.  Rather, the Veteran's disability is shown to be fairly controlled by medication.  For these reasons, the Board finds that the criteria for a 30 percent rating under DC 7346 have not been met or approximated.  See 38 C.F.R. § 4.114, DC 7346.  Therefore, the Board finds that the Veteran is entitled to a 10 percent rating, but no more, for his service-connected hiatal hernia.  


ORDER

Service connection for headaches is denied.

Service connection for a respiratory condition, to include COPD and Pickwickian Syndrome, is denied.

Service connection for diabetes mellitus is denied.

Service connection for arthritis of the knees is granted.

Service connection for a heart condition, to include ischemic heart disease, is denied.

A 10 percent rating is granted for a hiatal hernia, subject to the law and regulations governing payment of monetary benefits.


REMAND

As noted above, in May 2011 (subsequent to the March 1991, May 2006, and May 2008 prior final denials), STRs that had not previously been associated with the claims file but existed when the claims were first decided, were associated with the Veteran's claims file.  Thus, those claims should be reconsidered de novo, and there is no requirement to first consider whether there is new and material evidence to reopen.  38 C.F.R. § 3.156(c).  As the claims for service connection for hypertension, arthritis of the neck, arthritis of the back, arthritis of the shoulders, an acquired psychiatric disorder, and chronic liver disease, have yet to be considered de novo by the AOJ, those claims must be remanded for consideration on the underlying merits instead of as petitions to reopen.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010 ).

The Board also finds that additional development is required regarding the claims for service connection for chronic liver disease.  In that regard, the Board notes that there is a medical opinion of record, translated from German to English, that appears to suggest a relationship between the Veteran's liver condition and his service, however, the actual meaning of the translation is difficult to discern.  In a reported dated in February 2008, Dr. Theuerkauf listed the Veteran's diagnoses as steatohepatitis, "V.a. compensated renal cirrhosis CHILD A", and esophagus varices I, and noted that the Veteran had been receiving treatment since 2003.  Dr. Theuerkauf also noted that the Veteran had pronounced steatohepatitis with active transaminase, a hypergamma globulin anemia, discrete bilirubinemia, and thrombopenia.  Dr. Theuerkauf opined that "[a] primary hemato (sic) chromatosis is genetic technologically out of question".  Dr. Theuerkauf also opined that "[i]n addition to alimentary influences, occupationally caused expositions against the renal toxic substances cannot be excluded from the active military service".  It appears that this report from Dr. Theuerkauf was procured with a referral, through the American Consulate General, from VA.  

The Board needs further clarification as to the opinion provided by Dr. Theuerkauf.  There are, however, several problems with seeking such clarification.  First, it is unclear whether the unclear wording of the opinion is due to a problem with the translation or the original opinion as written in German.  Second, it appears impractical to order that the Veteran submit to another examination.  Review of the record shows that the Veteran has reported for several physical examinations, arranged by himself and through the American Consulate General; however, his residing in German and his declining health and wheelchair bound status have hampered and will continue to hamper efforts to obtain medical examinations and opinions.  Third, it appears that the Veteran's claims folder cannot be reviewed by an examiner in Germany.  In spite of these problems, clarification of this medical opinion must be obtained in order for the Board to further proceed.  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the Veteran's claims of entitlement to service connection for hypertension, arthritis of the neck, arthritis of the back, arthritis of the shoulders, and an acquired psychiatric disorder on the merits, to include completing any development deemed necessary pursuant to 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

2. Obtain clarification of the opinion provided by Dr. Theuerkauf in February 2008.  As clarification from Dr. Theuerkauf may be unattainable, a different VA examiner might be necessary.  If possible, provide the claims folder to the examiner to review.  The examiner should be asked to clarify/explain the following findings (to the extent possible) made by Dr. Theuerkauf in February 2008:  "[I]n addition to alimentary influences, occupationally caused expositions against the renal toxic substances cannot be excluded from the active military service".  Thereafter, to the extent possible, the examiner should note the onset date, and nature, of any liver disease, and provide an opinion as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current liver disease had an onset in or is causally related to either of the Veteran's active service.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

2. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


